Citation Nr: 0630940	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a lumbar spine 
disability, to include on a secondary basis.

3.  Whether there was clear and unmistakable error (CUE) in 
the August 1983 rating decision denying a compensable 
evaluation for bilateral osteoarthrosis of the knees.

4.  Whether there was CUE in the August 1983 rating decision 
denying a compensable evaluation for inflammatory arthritis 
of the proximal interphalangeal joints of both hands 
(previously evaluated as inflammatory arthritis of the 
proximal interphalangeal joints of both hands, with exostosis 
of the great toes, bilaterally).

5.  Whether there was CUE in the August 1983 rating decision 
denying a compensable evaluation for tendonitis of the left 
hip.

6.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased rating for inflammatory 
arthritis of the proximal interphalangeal joints of both 
hands (previously evaluated as inflammatory arthritis of the 
proximal interphalangeal joints of both hands, with exostosis 
of the great toes, bilaterally), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for disabilities of the cervical and lumbar spine, 
and which denied a compensable evaluation for degenerative 
changes of each knee and for inflammatory arthritis of the 
proximal interphalangeal joints of both hands.  

By rating action dated in February 2006, the RO held that CUE 
was not present in the August 1983 rating decision that 
denied a compensable evaluation for osteoarthrosis of the 
knees, inflammatory arthritis of the proximal interphalangeal 
joints of both hands, with exostosis of the great toes and 
for tendonitis of the left hip.  In addition, the RO assigned 
a 10 percent rating for the latter two disabilities, 
effective December 2001.  The RO also assigned a 10 percent 
rating for degenerative changes of the right knee and a 10 
percent rating for degenerative changes of the left knee; 
each of these ratings was effective December 2001.  

Prior to a notice of disagreement with the February 2006 
determination being filed, the RO issued a supplemental 
statement of the case on these and other issues.  The veteran 
was notified that the VA was giving him a period of 60 days 
to make any comment, but that a response was optional.  
Thereafter, the case would be returned to the Board for 
review of the issues on appeal.  In any event, in May 2006, 
the veteran's representative raised arguments concerning the 
issues addressed in the February 2006 rating decision.  The 
Board finds that the actions of the VA created justifiable 
reliance on the part of the veteran that the VA would 
continue with his appeal.  Accordingly, the Board will 
adjudicate the issues set forth above.

The Board notes that the supplemental statement of the case 
issued in February 2006 lists as an issue whether there was 
CUE in a decision denying service connection for the elbows, 
the lumbar spine and the cervical spine.  The February 2006 
rating action on which the supplemental statement of the case 
was based does not include this matter.  The "Reasons for 
Decision" section of the rating action includes a discussion 
stating that claims for service connection for degenerative 
changes of the elbows, the lumbar and cervical spine are 
reopened, but denied on the merits.  There is no indication 
in the record that the veteran has raised a CUE claim with 
respect to a claim for service connection for both elbows.  
In addition, it is noted that the issues of service 
connection for disabilities of the lumbar and cervical spine 
are already part of the current appeal.  Accordingly, the 
Board has limited the issues to those set forth above.




FINDINGS OF FACT

1.  The veteran has been granted service connection for 
tinnitus, evaluated as 10 percent disabling; inflammatory 
arthritis of the proximal interphalangeal joints of both 
hands, evaluated as 10 percent disabling; degenerative 
changes of the right knee, evaluated as 10 percent disabling; 
degenerative changes of the left knee, evaluated as 10 
percent disabling; history of tendonitis of the left hip, 
evaluated as 10 percent disabling; and for bilateral hearing 
loss, evaluated as noncompensable.

2.  The service medical records are negative for complaints 
or findings concerning the cervical spine.

3.  A disability of the cervical spine, to include arthritis, 
was initially manifested many years after service, and there 
is no competent medical evidence to relate it to service or a 
service-connected disability.

4.  The service medical records contain no complaints or 
findings involving the lumbar spine.

5.  A low back disability, to include arthritis, was first 
documented many years after service, and there is no clinical 
evidence linking it to service or a service-connected 
disability.

6.  By rating action dated in August 1983, the RO granted 
service connection for inflammatory arthritis of the proximal 
interphalangeal joints of both hands, with exostosis of the 
great toes; osteoarthrosis of the knees; and for tendonitis 
of the left hip.  Each of these disabilities was evaluated as 
noncompensable.

7.  The evidence of record at the time of the August 1983 
decision revealed osteoarthrosis of each knee.

8.  The August 1983 RO decision, which assigned a 
noncompensable evaluation for inflammatory arthritis of the 
proximal interphalangeal joints of both hands with exostosis 
of the great toes was supported by the evidence then of 
record.   

9.  There is no undebatable error of fact or law in the 
August 1983 rating action that would change the outcome 
regarding the claim for a compensable evaluation for 
inflammatory arthritis of the proximal interphalangeal joints 
of both hands with exostosis of the great toes.

10.  The August 1983 RO decision, which assigned a 
noncompensable evaluation for tendonitis of the left hip was 
supported by the evidence then of record.   

11.  There is no undebatable error of fact or law in the 
August 1983 rating action that would change the outcome 
regarding the claim for a compensable evaluation for 
tendonitis of the left hip.

12.  The veteran's right knee disability is manifested by 
mild crepitus, with full range of motion and no swelling or 
effusion.

13.  The veteran's right knee disability is manifested by 
mild crepitus, with full range of motion, and no swelling or 
effusion.

14.  Inflammatory arthritis of the proximal interphalangeal 
joints of both hands is manifested by complaints of pain, 
with full range of motion of the fingertips, and no clinical 
demonstration of functional impairment due to exostosis of 
the great toes.  


CONCLUSIONS OF LAW

1.  A disability of the cervical spine was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).

2.  A disability of the lumbar spine was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due to 
or aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2005).

3.  The unappealed August 1983 rating decision, which failed 
to assign a 10 percent evaluation for osteoarthrosis of the 
knees, was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a) (2005).

4.  The August 1983 RO decision was not clearly and 
unmistakably erroneous in assigning a noncompensable 
evaluation for inflammatory arthritis of the proximal 
interphalangeal joints of both hands with exostosis of the 
great toes.  38 C.F.R. § 3.105(a) (2005).

5.  The veteran has not raised a legally sufficient claim of 
CUE in the August 1983 rating decision that assigned a 
noncompensable evaluation for tendonitis of the left hip.  
38 C.F.R. § 3.105(a) (2005); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

6.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5018 (2005).

7.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5018 (2005).

8.  The criteria for a rating in excess of 10 percent for 
inflammatory arthritis of the proximal interphalangeal joints 
of both hands have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Code 5002 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

The VA satisfied its duty to notify by means of November 2002 
and February 2003 letters, as well as an August 2005 letter 
(addressing the claim for service connection on a secondary 
basis).  The letters informed the appellant of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The Board 
concludes that this notice satisfied the VCAA notice 
requirements.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims (except for the claim of CUE in the August 1983 rating 
decision denying a compensable evaluation for bilateral 
osteoarthrosis of the knees), any question as to the 
appropriate rating or effective date to be assigned is 
rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice regarding service connection on a secondary basis was 
provided to the appellant after the initial adjudication of 
the claim, the issue was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service VA and 
private medical records, and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection is in effect for six disabilities, 
including inflammatory arthritis, proximal interphalangeal 
joints of both hands, evaluated as 10 percent disabling; 
degenerative changes of the right knee, evaluated as 10 
percent disabling; and for degenerative changes of the left 
knee, evaluated as 10 percent disabling.

The evidence supporting the veteran's claims for service 
connection for disabilities of the lumbar and cervical spine, 
to include on a secondary basis, includes some of the medical 
findings on examination.  The Board observes that on the 
December 2002 VA examination of the joints, the veteran had 
some limitation of motion of both the lumbosacral and 
cervical spine.  In addition, X-ray studies of the 
lumbosacral spine revealed degenerative changes with spur 
formation.  Similarly, there was limitation of motion of the 
lumbar and cervical spine on the December 2003 VA 
examination.

The evidence against the veteran's claim consists of the 
service medical records and the post-service medical records.  
The Board points out that the service medical records are 
negative for complaints or findings of neck or low back 
problems.  The veteran denied a history of recurrent back 
pain on a report of medical history in April 1981.  On the 
retirement examination that month, clinical evaluations of 
the spine and neck were normal.  On the initial VA 
examination in July l983, following the veteran's retirement 
from service, no abnormalities of the back were reported.  It 
was indicated that the veteran had full range of motion, and 
there was no paraspinal spasm or localized tenderness.  
Following the VA examination in December 2003, the examiner 
stated that there were some degenerative changes in the 
lumbosacral spine, but that no arthritic changes could be 
diagnosed on clinical grounds.  

While there is some evidence that the veteran has current 
disabilities of the lumbar spine and the cervical spine, the 
fact remains that they were initially documented many years 
following service, and the only evidence linking them either 
to service or to the veteran's service-connected disabilities 
consists of the veteran's allegations.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence that the veteran's lumbar spine disability 
or his cervical spine disability, to include arthritis, was 
present during service, or within one year of his retirement 
from service, or that any current disability is etiologically 
related to his service-connected disabilities.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
supporting his claim.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claims for 
service connection for a cervical spine disability, to 
include on a secondary basis or for a lumbar spine 
disability, to include on a secondary basis.

	II.  CUE

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

Intermittent hydrarthrosis will be rated on limitation of 
motion of affected parts as degenerative arthritis.  
Diagnostic Code 5018.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003 (as in effect April 1983).

The veteran asserts that there was CUE in the August 1983 
rating decision in the failure of the RO to consider the fact 
that it had granted service connection for arthritis and 
that, since there was X-ray evidence of arthritis in two or 
more joints, a compensable evaluation should have been 
assigned.  He also alleges that the RO failed to assign the 
proper rating for inflammatory arthritis involving the 
proximal interphalangeal joints of the hands and exostosis of 
the great toes.

The evidence supporting the veteran's claim consists of the 
findings of the VA examination conducted in July 1983.  At 
that time, X-ray studies of each knee demonstrated 
osteoarthrosis.  Thus, a 10 percent evaluation was warranted 
based on the X-ray findings of arthritis in each knee.  This 
evidence was of record at the time of the August 1983 rating 
action, and the failure to assign a compensable rating based 
on X-ray evidence of arthritis in 2 joints constitutes CUE.  

With respect to the claim of CUE in the RO's failure to 
assign a compensable evaluation for inflammatory arthritis of 
the proximal interphalangeal joints of both hands with 
exostosis of the great toes, bilaterally, the Board notes 
that this condition was evaluated under the provisions of 
Diagnostic Code 5002.  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, DC 5002 (as in effect April 1983).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  NOTE:  The ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis; rather, the higher 
evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 
5002 (as in effect April 1983).

In order to find that the rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time of the July 1983 rating 
decision was such that the only possible conclusion was that 
a compensable evaluation was warranted.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court 
described the high burden of proof required for a showing of 
CUE by reiterating the definition it has provided for clear 
and unmistakable error in relevant case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id. at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

As noted above, the RO assigned a noncompensable evaluation 
for inflammatory arthritis of the proximal interphalangeal 
joints of both hands with exostosis of the great toes in the 
August 1983 rating action.  The July 1983 VA examination did 
not demonstrate that the disability was active; accordingly, 
it was to be rated based on chronic residuals.  The 
examination, however, failed to establish that any residuals 
were present.  In this regard, the Board observes that there 
was full range of motion through the joints of the fingers.  
There was no crepitus or grating.  The Board acknowledges 
that there was some enlargement of the proximal 
interphalangeal joints of the right hand and, to a lesser 
degree, the left.  

Essentially, the veteran's argument is that the RO improperly 
applied Diagnostic Code 5002.  In order to assign a 
compensable rating based on X-ray evidence, some limitation 
of motion must be demonstrated.  This is simply not true in 
this case.  Contrary to his assertions, the RO properly 
applied the law, and there is no basis for a claim of CUE.

The veteran also asserts that the RO's failure to assign a 
compensable evaluation for tendonitis of the left hip in 
August 1983 constituted CUE.  Initially, the Board notes that 
following the July 1983 VA examination, the examiner stated 
that there was no functional impairment of any joint.  There 
were no specific findings concerning the left hip, other than 
tendonitis noted on X-ray.  Absent any clinical findings, it 
cannot be CUE for the RO to have assigned a noncompensable 
evaluation.  Moreover, the 10 percent rating assigned in this 
decision for arthritis of the knees based on X-ray findings 
encompasses the radiographic findings pertaining to the left 
hip at that time.  

The very nature of the veteran's allegations, i.e., that a 
higher rating should have been assigned does not form the 
basis of CUE.  A mere disagreement with how the RO evaluated 
the facts before it does not constitute an allegation that is 
adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In 
essence, the veteran's argument regarding the proper 
evaluation to be assigned essentially boils down to a 
reweighing of the evidence.  

In Luallen, 8 Vet. App. at 96, the Court further noted that 
"the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  In this case, the veteran has not 
provided "persuasive reasons . . .as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

Finally, the Board notes that while it has considered the 
possible application of the VCAA and the regulations 
promulgated with respect thereto, the case of Livesay v. 
Principi, 15 Vet. App. 165 (2001) held that the VCAA did not 
apply to motions for CUE.  As the regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.



	III.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran asserts that a rating in excess of 10 percent is 
warranted for each knee.  The evidence supporting the 
veteran's claim consists solely of his statements.  In 
contrast, the Board concludes that the medical findings on 
the VA examinations in December 2002 and December 2003 to be 
of greater probative value.  In this regard, the Board points 
out that the only abnormal findings were mild crepitus noted 
on both examinations, and that there was very slight 
limitation of motion on the December 2002 VA examination.  
Otherwise, there was no swelling, effusion, increased 
temperature or instability of either knee.  Indeed, following 
the most recent examination, the examiner specifically stated 
that the knees were within normal limits.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examinations failed to demonstrate the presence of pain or 
weakness in either knee.  Therefore, a higher rating is not 
warranted under these provisions.

The Board finds, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for 
degenerative changes of the right knee or degenerative 
changes of the left knee.  

The veteran also asserts that a higher rating should be 
assigned for inflammatory arthritis of the proximal 
interphalangeal joints of both hands.  The evidence 
supporting his claim consists of his statements regarding the 
severity of his disability.  On the VA examinations in 
December 2002, and December 2003, he complained of pain in 
his hands.  

The evidence against the veteran's claim includes the 
findings on the VA examinations.  In this regard, the Board 
observes that the December 2002 VA examination demonstrated 
that both hands were normal looking, and there was no 
swelling of the proximal interphalangeal joints.  There was 
full range of motion of the finger joints and X-ray studies 
of the hands were normal.  Following the examination, the 
examiner commented that there was no evidence of inflammatory 
arthritis of the proximal interphalangeal joints in either 
hand.  

Similar findings were recorded on the December 2003 VA 
examination.  The Board acknowledges that the veteran did 
complain of pain near the fingertips.  The examiner opined 
that the joints of the fingers were within normal limits.  
There was no indication of an active inflammatory process as 
the rheumatoid factor was negative and the sedimentation rate 
was within normal limits.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's allegations regarding his 
disability.  There is no indication in the record that 
exostosis of the great toes has resulted in any functional 
impairment.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for inflammatory arthritis of the proximal 
interphalangeal joints of both hands.  



ORDER

Service connection for a cervical spine disability, to 
include on a secondary basis, is denied.

Service connection for a lumbar spine disability, to include 
on a secondary basis, is denied.

The August 1983 rating decision was clearly and unmistakably 
erroneous in failing to assign a 10 percent evaluation for 
bilateral osteoarthrosis of the knees, and the appeal is 
granted, subject to the applicable law governing the award of 
monetary benefits.

The August 1983 rating decision denying a compensable 
evaluation for inflammatory arthritis of the proximal 
interphalangeal joints of both hands, with exostosis of the 
great toes was not clearly and unmistakably erroneous and the 
appeal is denied.

The claim of CUE in the August 1983 rating decision denying a 
compensable evaluation for tendonitis of the left hip is 
dismissed without prejudice. 

An evaluation in excess of 10 percent for degenerative 
changes of the right knee is denied.

An evaluation in excess of 10 percent for degenerative 
changes of the left knee is denied.

An evaluation in excess of 10 percent for inflammatory 
arthritis of the proximal interphalangeal joints of both 
hands is denied.


______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


